                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIRSTIN RIDGWAY,                                   Case No. 18-cv-07822-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTION TO
                                                                                            DISMISS FOR LACK OF PERSONAL
                                   9             v.                                         JURISDICTION AND BASED ON
                                                                                            FORUM NON CONVENIENS
                                  10     SANDY PHILLIPS,
                                                                                            Re: Dkt. No. 7
                                  11                    Defendant.

                                  12          Pending before the Court is the motion to dismiss the complaint for lack of personal
Northern District of California
 United States District Court




                                  13   jurisdiction and to dismiss based on forum non conveniens filed by Defendant Sandy Phillips.
                                  14   Dkt. No. 7-1 (“Mot”). The Court finds that this matter is appropriate for disposition without oral
                                  15   argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons stated
                                  16   below, the Court DENIES Defendant’s motion to dismiss.
                                  17     I.   FACTUAL BACKGROUND
                                  18          Plaintiff Kirstin Ridgway is a citizen and resident of the state of California. Dkt. No. 1 at
                                  19   3. Defendant Sandy Phillips is a citizen of the United Kingdom and domiciled in that country. Id.
                                  20   Ms. Phillips is the sole member and shareholder of Soley Performance Limited (“Soley”), a
                                  21   private limited company incorporated in England. Dkt. No. 7-2, Declaration of Sandy Phillips In
                                  22   Support of Motion to Dismiss Complaint (“Phillips Mot. Decl.”) ¶ 4. Soley is domiciled in the
                                  23   United Kingdom. Id.
                                  24          Plaintiff alleges that on or about April 16, 2016, Plaintiff agreed to purchase from
                                  25   Defendant two foals to be bred from Defendant’s two horses, Riverdance and Lara. Dkt. No. 1-1,
                                  26   Ex. A (“Compl.”), at 3. Plaintiff was to receive the two foals in exchange for “paying for the costs
                                  27   of two embryos and the expenses of care and breeding of the two mare horses during their
                                  28   pregnancy.” Id. Lara was not able to produce an embryo for transfer, and in November 2016,
                                   1   Plaintiff decided not to try for another embryo in 2017. Mot. at 6. On or about February 18, 2018,

                                   2   Defendant notified Plaintiff that she was selling the offspring of Riverdance to another buyer.

                                   3   Compl. at 3. Plaintiff alleges that she had paid Defendant more than $57,524.52 for the ownership

                                   4   of that foal. Id.

                                   5                  On November 28, 2018, Plaintiff brought an action in Sonoma County Superior Court for

                                   6   breach of contract and fraud against Defendant Phillips, individually and “doing business as”

                                   7   Soley. Id. at 1. Plaintiff seeks compensation of $57,524.52 plus 10% interest accruing from

                                   8   February 18, 2018, as well as punitive damages of $250,000. Id. at 2.

                                   9       II.        PROCEDURAL BACKGROUND
                                  10                  On December 31, 2018, Defendant removed the action to this Court on the basis of

                                  11   diversity jurisdiction. Dkt. No. 1. On January 7, 2019, Defendant filed a motion to dismiss for

                                  12   lack of personal jurisdiction, and alternatively to dismiss based on the doctrine of forum non
Northern District of California
 United States District Court




                                  13   conveniens. See Mot. at 5. On February 21, 2019, Plaintiff opposed the motion to dismiss.1 Dkt.

                                  14   No. 15 (“Opp.”). On March 20, 2019, Defendant filed her reply. Dkt. No. 17 (“Reply”).

                                  15   III.           LEGAL STANDARD
                                  16             A.      Rule 12(b)(2): Personal Jurisdiction
                                  17                  “When a defendant moves to dismiss for lack of personal jurisdiction, the plaintiff bears

                                  18   the burden of demonstrating that the court has jurisdiction over the defendant.” Pebble Beach Co.

                                  19   v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). When personal jurisdiction is challenged, “the

                                  20   district judge has considerable procedural leeway in choosing a methodology for deciding the

                                  21   motion.” 5B Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1351 (3d

                                  22   ed. 2018). The court may rest on the allegations in the pleadings, weigh the contents of affidavits

                                  23
                                       1
                                  24     Plaintiff failed to oppose the motion within the 14-day deadline. See Civil L.R. 7-3(a). On
                                       February 14, 2019, the Court ordered Plaintiff to show cause as to why the case should not be
                                  25   dismissed in light of Plaintiff’s failure to timely oppose Defendant’s motion. Dkt. No. 13.
                                       Plaintiff timely responded to the OSC on February 20, 2019, explaining that Plaintiff’s counsel did
                                  26   not receive actual notice of the motion to dismiss because his email address on file with the
                                       Pacer/ECF system was incorrect. Dkt. No. 14 at 2. Therefore, counsel contended that he had not
                                  27   received electronic notifications of the pending motion. Id. Counsel has since taken steps to
                                       correct this error. Id. Because the Court finds that this appears to have been a good faith mistake,
                                  28   the Court will not penalize Plaintiff. However, Plaintiff’s counsel will be required to strictly
                                       comply with all future deadlines.
                                                                                           2
                                   1   and other evidence, or even hold a hearing and resort to oral testimony. Id. Where, as here, the

                                   2   motion is based on written materials rather than an evidentiary hearing, Plaintiff need only make a

                                   3   “prima facie showing of jurisdictional facts.” Bauman v. DaimlerChrysler, 579 F.3d 1088, 1094

                                   4   (9th Cir. 2009), vacated on other grounds, 603 F.3d 1141 (9th Cir. 2010) (quotations and citations

                                   5   omitted). “Any greater burden such as proof by a preponderance of the evidence would permit a

                                   6   defendant to obtain a dismissal simply by controverting the facts established by a plaintiff through

                                   7   his own affidavits and supporting materials.” Data Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d

                                   8   1280, 1285 (9th Cir. 1977). A prima facie showing “must be based on affirmative proof beyond

                                   9   the pleadings, such as affidavits, testimony or other competent evidence of specific facts.” Excel

                                  10   Plas, Inc. v. Sigmax Co., Ltd., No. 07-CV-578-IEG, 2007 WL 2853932 (S.D. Cal. Sept. 27, 2007)

                                  11   (citing 4 Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1067.6 (3rd ed.

                                  12   2002)). “Although the plaintiff cannot simply rest on the bare allegations of its complaint,
Northern District of California
 United States District Court




                                  13   uncontroverted allegations in the complaint must be taken as true.” Schwarzenegger v. Fred

                                  14   Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (quotations and citations omitted).

                                  15   “Conflicts between parties over statements contained in affidavits must be resolved in the

                                  16   plaintiff’s favor.” Id.

                                  17        B.      Forum Non Conveniens
                                  18             “A district court has discretion to decline to exercise jurisdiction in a case where litigation

                                  19   in a foreign forum would be more convenient for the parties.” Tuazon v. R.J. Reynolds Tobacco

                                  20   Co., 433 F.3d 1163, 1177 (9th Cir. 2006). The doctrine of forum non conveniens is a “drastic

                                  21   exercise of the court’s ‘inherent power’ because, unlike a mere transfer of venue, it results in the

                                  22   dismissal of a plaintiff’s case.” Carijiano v. Occidental Petroleum Corp., 643 F.3d 1216, 1224

                                  23   (9th Cir. 2011). Therefore, the Ninth Circuit has treated forum non conveniens as “an exceptional

                                  24   tool to be employed sparingly,” and not a “doctrine that compels plaintiffs to choose the optimal

                                  25   forum for their claim.” Id. (quotations and citations omitted). The mere fact that a case involves

                                  26   conduct or plaintiffs from overseas is not enough for dismissal. Id. (citing Tuazon, 433 F.3d at

                                  27   1181–82 (“Juries routinely address subjects that are totally foreign to them, ranging from the

                                  28   foreign language of patent disputes to cases involving foreign companies, foreign cultures and
                                                                                            3
                                   1   foreign languages.”)). Additionally, the plaintiff’s choice of forum is entitled to deference and

                                   2   should not be disturbed “unless the private interest and public interest factors strongly favor

                                   3   dismissal. Tuazon, 433 F.3d at 1180 (quotations and citations omitted). A plaintiff need not select

                                   4   the optimal forum for his claim, only a forum that is not so “oppressi[ve] and vexatio[us]” as to be

                                   5   “out of proportion to plaintiff’s convenience.” Ravelo Monegro v. Rosa, 211 F.3d 509, 514 (9th

                                   6   Cir. 2000).

                                   7   IV.        DISCUSSION
                                   8         A.      Soley is Not a Properly Named Defendant in this Case
                                   9              Plaintiff names Ms. Phillips as a defendant “individually and doing business as” Soley.

                                  10   Ms. Phillips contends that there is no personal jurisdiction over Soley because it “is not a

                                  11   defendant to this action.” Mot. at 10. To the extent that Plaintiff is attempting to join Soley as a

                                  12   separate defendant, the Court agrees. The phrase “doing business as” is used when a corporation’s
Northern District of California
 United States District Court




                                  13   operating name is different from its legal, registered name, including when an individual operates

                                  14   a sole proprietorship or partnership under a “fictitious” name. See Cal. Bus. & Prof. Code § 17900

                                  15   (2014). Here, however, Ms. Phillips avers that Soley is a limited liability company formed under

                                  16   the laws of England. Phillips Mot. Decl. ¶ 4. In a limited liability company, the liability of the

                                  17   members is limited to the amount of their shares in the company and does not reach the members

                                  18   personally. See id. Although Ms. Phillips admits to being the “sole member and shareholder of

                                  19   Soley,” see id., Plaintiff does not present any evidence to refute the allegation that Soley is a

                                  20   separate limited liability company, nor does Plaintiff discuss the legal nature of Soley or its

                                  21   relationship with Ms. Phillips.2 Therefore, to the extent that Plaintiff is attempting to assert a

                                  22   claim against Soley through the “doing business as” allegation, the Court agrees that Soley is not

                                  23   properly named as a defendant in this action.

                                  24         B.      Personal Jurisdiction: Tag Jurisdiction Exists Over Defendant

                                  25              A district court must dismiss any defendant over which it lacks personal jurisdiction. Fed.

                                  26
                                  27
                                       2
                                         Although not alleged in the Complaint or addressed in Plaintiff’s opposition, it appears that
                                       Plaintiff is attempting to bring an alter ego claim: specifically, that Soley is a fictional entity “that
                                  28   is nothing more than a sham and alter ego of individual Defendant Sandy Phillips.” Dkt. No. 24 at
                                       2. Because this theory is not pled in the Complaint, it will not be considered here.
                                                                                          4
                                   1   R. Civ. P. 12(b)(2). “The general rule is that personal jurisdiction over a defendant is proper if it

                                   2   is permitted by a long-arm statute and if the exercise of that jurisdiction does not violate federal

                                   3   due process.” Pebble Beach, 453 F.3d at 1154. Where no applicable federal statute authorizes

                                   4   personal jurisdiction, as here in this diversity action, a district court applies the law of the state

                                   5   where the court sits. Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). In

                                   6   California, the long-arm statute extends jurisdiction to the limits of due process, so the resolution

                                   7   of the Court’s jurisdiction turns on the federal due process analysis. See Pebble Beach, 453 F.3d

                                   8   at 1155. Due process requires that a nonresident defendant have sufficient “‘minimum contacts’

                                   9   with the forum such that the assertion of jurisdiction ‘does not offend traditional notions of fair

                                  10   play and substantial justice.’” Id. (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 315

                                  11   (1945)).

                                  12           There are two categories of personal jurisdiction a plaintiff can invoke: general and
Northern District of California
 United States District Court




                                  13   specific. Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015). “If the defendant’s activities in

                                  14   the forum are substantial, continuous and systematic, general jurisdiction is available; in other

                                  15   words, the foreign defendant is subject to suit even on matters unrelated to his or her contacts to

                                  16   the forum.” Doe v. Unocal Corp., 248 F.3d 915, 923 (9th Cir. 2001). The Supreme Court has

                                  17   held that the “paradigm forums” for the exercise of general jurisdiction are an individual’s

                                  18   domicile and a corporation’s place of incorporation and principal place of business. Goodyear

                                  19   Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011); see Daimler AG v. Bauman,

                                  20   571 U.S. 117, 134 (2014). This is in contrast to specific jurisdiction, which “exists when a case

                                  21   arises out of or relates to the defendant’s contacts with the forum.” Ranza, 793 F.3d at 1068

                                  22   (quotations and citations omitted). It “depends on an affiliation between the forum and the

                                  23   underlying controversy, principally, activity or an occurrence that takes place in the forum State

                                  24   and is therefore subject to the State’s regulation.” Id.

                                  25           In addition to general and specific jurisdiction, the Ninth Circuit continues to recognize

                                  26   “tag jurisdiction,” the jurisdictional theory that “personal service upon a physically present

                                  27   defendant suffice[s] to confer jurisdiction, without regard to whether the defendant was only

                                  28   briefly in the State or whether the cause of action was related to his activities there.” Martinez v.
                                                                                           5
                                   1   Aero Caribbean, 764 F.3d 1062, 1067 (9th Cir. 2014) (citing Burnham v. Superior Court, 495

                                   2   U.S. 604, 610 (1990)) (brackets in original). In Burnham, a New Jersey resident was personally

                                   3   served with a divorce petition while visiting his children in California. 495 U.S. at 608. Although

                                   4   no part of the divorce proceedings arose from the defendant’s California contacts, the Supreme

                                   5   Court nevertheless held that California’s courts could exercise personal jurisdiction over the

                                   6   defendant. Id. at 612. However, tag jurisdiction “exists only over natural persons who are

                                   7   physically present in a forum state.” Martinez, 764 F.3d at 1068. It does not apply to

                                   8   corporations, even when there is service of process on a corporation’s officer within the forum

                                   9   state. Id. at 1064.

                                  10          Here, Plaintiff has met her burden of making a “prima facie showing of jurisdictional

                                  11   facts” by averring that Defendant was personally served in California while participating in an

                                  12   equestrian clinic. See Bauman, 579 F.3d at 1094; see also Dkt. No. 15-2, Declaration of Kirstin
Northern District of California
 United States District Court




                                  13   Ridgway in Support of Opposition to Motion to Dismiss Complaint (“Ridgway Decl.”) ¶ 9; Dkt.

                                  14   No. 14-1 ¶ 4 (declaration by Plaintiff’s counsel representing that he hired a process server to serve

                                  15   Ms. Phillips, and “Ms. Phillips was personally served on December 2, 2018, in San Luis Obispo,

                                  16   CA, while she was giving a riding clinic to paying customers.”). The Court therefore can and does

                                  17   exercise personal jurisdiction over Defendant.

                                  18          Defendant contends that exercising personal jurisdiction over her as an individual would

                                  19   be improper, because the alleged agreement underlying the dispute was made with Soley as an

                                  20   entity, not Ms. Phillips as an individual. Reply at 4. According to Defendant, Soley is the actual

                                  21   owner of the mares and foal at issue, and “all business dealings that Plaintiff complains of were

                                  22   conducted between Solely and Plaintiff.” Id. However, it is not disputed that there was an agreed-

                                  23   upon arrangement under which Plaintiff would pay a fee in exchange for the foals of Lara and

                                  24   Riverdance. Phillips Mot. Decl. ¶ 6. Exactly who the parties to that arrangement were is a

                                  25   disputed question that goes to the merits. But for purposes of the present motion, the Court need

                                  26   only address whether it has personal jurisdiction over the single defendant named here, Ms.

                                  27   Phillips, in light of the uncontroverted allegations taken as true, and resolving conflicts in the

                                  28   parties’ declarations in Plaintiff’s favor. See Schwarzenegger, 374 F.3d at 800.
                                                                                          6
                                   1        C.      Forum Non Conveniens

                                   2             Defendant also moves to dismiss on the grounds of forum non conveniens. Mot. at 11–13.

                                   3   “A party moving to dismiss based on forum non conveniens bears the burden of showing (1) that

                                   4   there is an adequate alternative forum, and (2) that the balance of private and public interest

                                   5   factors favors dismissal.” Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1118 (9th Cir. 2002).

                                   6   Because forum non conveniens is an “exceptional tool,” the burden on Defendant is heavy, and the

                                   7   standard to be applied is whether “defendant[] [has] made a clear showing of facts which [ ]

                                   8   establish such oppression and vexation of a defendant as to be out of proportion to plaintiff’s

                                   9   convenience, which may be shown to be slight or nonexistent.” Ravelo, 211 F.3d at 514.

                                  10                 i.   Adequate Alterative Forum

                                  11             First, Defendant contends that the United Kingdom is an adequate alternative forum

                                  12   because “there are courts of competent jurisdiction that can address the dispute alleged by
Northern District of California
 United States District Court




                                  13   Plaintiff.” Mot. at 12. Generally, an alternative forum is deemed adequate if the defendant is

                                  14   amenable to service of process there and the forum provides “some remedy” for the wrong

                                  15   suffered by Plaintiff. Tuazon, 433 F.3d at 1178. In rare circumstances, a forum may be deemed

                                  16   inadequate where the remedy it offers is “clearly unsatisfactory.” Id. (quoting Piper Aircraft Co.

                                  17   v. Reyno, 454 U.S. 235, 454 (1981)).

                                  18             Here, Defendant is “amenable to service of process and resolution of this dispute in the

                                  19   appropriate tribunal in the United Kingdom.” Phillips Mot. Decl. ¶ 21. As to the question of

                                  20   remedy provided, Defendant asserts that “[u]nquestionably, there are courts of competent

                                  21   jurisdiction [in the United Kingdom] that can address the dispute alleged by Plaintiff.” Mot. at 12.

                                  22   But such a cursory conclusion without reference to any legal authority in the United Kingdom is

                                  23   insufficient to warrant dismissal. Although Defendant need only show that Plaintiff would not be

                                  24   completely deprived of a remedy in the alternative forum, Defendant has failed to provide any

                                  25   evidence that Plaintiff would have access to even “some remedy” in the United Kingdom. See

                                  26   Tuazon, 433 F.3d at 1178.

                                  27                ii.   The Private and Public Interest Factors Do Not Favor Dismissal

                                  28             Regardless, even assuming that the United Kingdom is an adequate alternative forum, the
                                                                                          7
                                   1   private and public interest factors here do not “strongly favor” dismissal so as to overcome the

                                   2   deference owed to Plaintiff’s choice of forum. Tuazon, 433 F.3d at 1180. Private interest factors

                                   3   include (1) relative ease of access to sources of proof; (2) availability of witnesses; and (3) all

                                   4   other practical factors favoring an expeditious and inexpensive trial. Lockman Foundation v.

                                   5   Evangelical All. Mission, 930 F.2d 764, 767 (9th Cir. 1991). Public interest factors include “court

                                   6   congestion, the local interest in resolving the controversy, and the preference for having a forum

                                   7   apply a law with which it is familiar.” Contact Lumber Co. v. P.T. Moges Shipping Co., 918 F.2d

                                   8   1446, 1452 (9th Cir. 1990).

                                   9                  a. Private Factors
                                  10          The Court finds that the private factors here counsel against dismissal. Defendant

                                  11   contends that adjudicating in this forum would be unreasonable because “Defendant travels to

                                  12   California infrequently at best.” Reply at 7. Defendant further asserts that adjudication in the
Northern District of California
 United States District Court




                                  13   United Kingdom would be more appropriate because “all of the relevant physical evidence and

                                  14   witnesses (except for the Plaintiff) are located in the United Kingdom.” Mot. at 12. Namely,

                                  15   “[a]ll breeding work and care for the subject horses was in the United Kingdom, and the veterinary

                                  16   and stud services were also provided in the United Kingdom.” Id. In response, Plaintiff contends

                                  17   that litigating in the United Kingdom would be inappropriate because its court system is

                                  18   “inaccessible to Plaintiff who resides in California.” Opp. at 8. Plaintiff alleges that she has “no

                                  19   ties to the United Kingdom,” and argues that it would be “prohibitively expensive” to bring her

                                  20   case in the United Kingdom. Id. Plaintiff also contends that this forum is convenient to all parties

                                  21   because Defendant “travels frequently” to California, she retains her United States citizenship, and

                                  22   the alleged contract was formed and partially performed in California. Id.

                                  23          The Court is not persuaded by Defendant’s allegation that she travels to California

                                  24   “infrequently” at best, so as to make litigating in California vexatious and oppressive. See Ravelo,

                                  25   211 F.3d at 514. Defendant, in her declaration in support of her Reply, concedes that “from time

                                  26   to time, [she] serve[s] as a judge or member of the ground jury at various FEI level three-day

                                  27   eventing shows in the State of California and conduct[s] dressage clinics in the State of

                                  28   California.” Dkt. No. 17-1 ¶ 5. In 2018 alone, Defendant visited California three times, all for
                                                                                          8
                                   1   equestrian-related purposes: twice to give riding lessons in San Luis Obispo and the Bay Area, and

                                   2   once to serve as a judge in a three-day eventing show in Paso Robles, California. Id. Viewed

                                   3   together, Defendant’s own averments demonstrate that Defendant has availed herself of the

                                   4   benefits of doing business in California. Defendant’s assertion that she has not visited California

                                   5   “at all in 2019, and has no plans to do so” in an attempt to prove that litigation here would impose

                                   6   an unreasonable burden is not compelling. See Reply at 9. Her efforts to minimize her

                                   7   relationship with the forum state after the filing of this action carry little weight.

                                   8           In contrast, there is no evidence in the record to show that Plaintiff has taken any

                                   9   affirmative action to establish contacts with the United Kingdom. Neither party contends that

                                  10   Plaintiff has ever traveled to the United Kingdom in connection with the arrangement or

                                  11   equestrian-related activities, or that she performed any part of her obligations under the alleged

                                  12   agreement in the United Kingdom. Rather, Plaintiff maintains that she resides in California and
Northern District of California
 United States District Court




                                  13   has “no ties to the United Kingdom.” Opp. at 8. Compared to the burden that defending herself in

                                  14   California would place on Defendant, the Court finds the burden that litigating in the United

                                  15   Kingdom would place on Plaintiff to be far greater.

                                  16           Defendant also contends that litigating in this forum would be unreasonable because “all of

                                  17   the relevant physical evidence and witnesses (except for the Plaintiff) are located in the United

                                  18   Kingdom.” Mot. at 12. But even assuming that all breeding work and other care for the horses

                                  19   did take place in the United Kingdom, Defendant does not show how proximity to potential

                                  20   witnesses and evidence related to such upkeep services is necessary to resolve the present dispute.

                                  21   Defendant contends that Plaintiff has failed to pay for certain upkeep services of the horses, Mot.

                                  22   at 6–7, but the Court cannot infer at this juncture that evidence regarding those services is central

                                  23   to the efficient resolution of Plaintiff’s actual claims. Plaintiff only seeks to recover her payments

                                  24   made to Defendant pursuant to the alleged agreement. Compl. at 3. She contends that the foal to

                                  25   be purchased with those payments was never delivered as promised, and that Defendant failed to

                                  26   refund the money. Opp. at 3–4. Nowhere in her pleadings does Plaintiff dispute the specific

                                  27   amounts invoiced for breeding work and other care of the horses, and therefore evidence regarding

                                  28   the upkeep issues does not appear crucial to Plaintiff’s claims.
                                                                                           9
                                   1                  b. Public Interest Factors

                                   2          As to the public interest factors, Defendant contends that the public interest would be

                                   3   served by having the case adjudicated in the United Kingdom because the United Kingdom has an

                                   4   interest in resolving a dispute that “involves the breeding and care of horses located within its

                                   5   borders.” Mot. at 13. But Defendant’s brief and unsupported assertion that the United Kingdom

                                   6   has an interest in resolving this dispute is insufficient to warrant dismissal. See Mot. at 13. Just as

                                   7   the United Kingdom might have an interest in resolving disputes regarding activity within its

                                   8   borders, California also has an interest in resolving disputes regarding California residents and

                                   9   transactions allegedly made in California and likely to be governed by California law. This is not

                                  10   a case like Chateau Des Charmes Wines, where the district court dismissed a breach of contract

                                  11   action between two foreign companies because the evidence that California residents “were

                                  12   involved in the events that gave rise to the lawsuit was relatively minimal,” and the case lacked
Northern District of California
 United States District Court




                                  13   any “significant connection with California.” Chateau Des Charmes Wines, Ltd. v. Sabate USA,

                                  14   Inc., No. C-01-4203 MMC, 2003 WL 22682483, *3–4 (N.D. Cal. Nov. 10, 2003). Here, Plaintiff

                                  15   is a resident of California, and alleges that the agreement at issue was formed and partially

                                  16   performed in California. See also Tuazon, 433 F.3d at 1181–82 (mere fact that a case involves

                                  17   conduct or parties from overseas is not enough for dismissal).

                                  18                  c. California is Not an Inconvenient Forum

                                  19          It is clear from the record that this case ultimately should be adjudicated in either

                                  20   California or the United Kingdom. Whichever of these two forums is chosen, it is inevitable that

                                  21   one of the parties must bear the burden of traveling to and defending in a foreign forum. Under

                                  22   the forum non conveniens analysis, Plaintiff’s choice of forum is entitled to deference, and

                                  23   Defendant has not sufficiently demonstrated that the private and public interest factors “strongly

                                  24   favor dismissal.” See Tuazon, 433 F.3d at 1180. Considering Plaintiff’s lack of contacts with the

                                  25   United Kingdom, and Defendant’s more regular contact with California and the affirmative steps

                                  26   she has allegedly taken to do business with a California resident while in California, the Court

                                  27   finds that Defendant has not met her heavy burden of making a “clear showing” that litigating in

                                  28   this forum is so “oppressi[ve] and vexatio[us]” as to be “out of proportion to plaintiff’s
                                                                                         10
                                   1   convenience.” See Ravelo, 211 F.3d at 514. Instead, the Court thinks it would be too convenient

                                   2   for Defendant to reap the benefits of engaging in at least some business in California over a period

                                   3   of years, only to plead inconvenience when sued in a California court based on Plaintiff’s claim

                                   4   that Defendant conducted such business in this case. Of course, whose version of events will

                                   5   prove to be correct is a hotly-disputed merits question, but the Court does not need to pick a side

                                   6   in that dispute to resolve the forum non conveniens motion before it.

                                   7    V.    CONCLUSION
                                   8          The Court DENIES Defendant’s motion to dismiss for lack of personal jurisdiction and

                                   9   based on forum non conveniens. The Court SETS a case management conference for May 7, 2019

                                  10   at 2:00 p.m. The Court DIRECTS the parties to file on or before April 30, 2019 a revised joint

                                  11   case management statement including a proposed case schedule through trial. The parties are

                                  12   directed to review and comply with this Court’s Civil Pretrial and Trial Standing Order.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 4/18/2019

                                  15                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
